UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 18, 2011 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 333-153135 26-3136483 (State or other jurisdiction of incorporation or organization) (Commission File Number) IRS Employer Identification No. Heron Tower, 70 East 55th Street New York, NY10022 (Address of principal executive offices) Registrant’s telephone number, including area code: (212) 843-1601 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01 OTHER EVENTS This Current Report on Form 8-K is being filed by Bluerock Enhanced Multifamily Trust, Inc. (the “Company”) to present information about the prior performance of programs sponsored by Bluerock Real Estate LLC, the Company’s sponsor.This prior performance information is being filed on Form 8-K in order to be incorporated by reference into the Company’s Registration Statement on Form S-11 (File No. 333-153135), as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. DATE: April 18, 2011/s/ R. Ramin Kamfar R. Ramin Kamfar Chief Executive Officer and Chairman of the Board (Principal Executive Officer) PRIOR PERFORMANCE SUMMARY As used herein, the terms "we" "our" and "us" refer to Bluerock Enhanced Multifamily Trust, Inc. Prior Investment Programs The information presented in this section represents the historical experience of real estate programs sponsored by Bluerock Real Estate, L.L.C., or Bluerock. These are all private programs as Bluerock has sponsored no public programs. Investors in this offering should not assume that they will experience returns, if any, comparable to those experienced by investors in any of Bluerock’s prior programs. Investors who purchase our shares will not acquire any ownership interest in any of the programs discussed in this section. The Prior Performance Tables set forth information as of December 31, 2010 regarding certain of these prior programs regarding: (1) experience in raising and investing funds (Table I); (2) compensation to Bluerock or its affiliate (separate and distinct from any return on its investment) (Table II); (3) annual operating results (Table III); (4) results of completed programs (Table IV). Table V regarding results of sales or disposals of property has been omitted because no transactions of this nature have been completed during the three years ended December 31, 2010. We will furnish copies of Table VI which shows acquisitions of properties by prior funds to any prospective investor upon request and without charge. Private Programs As of December 31, 2010, Bluerock was the sponsor of five private programs that had closed offerings in the prior three years (see Table I). One program (Woodlands I, LLC closed prior to December 31, 2006) had been completed (see Tables III and IV). As a percentage of acquisition and development costs, the diversification of these properties by geographic area is as follows: State % South 48.08% Midwest 11.37% Northwest 17.53% Northeast 23.02% As a percentage of acquisition and development costs, the diversification of these properties by asset class is as follows: Asset Class % Office 48.08% Development 23.02% Multifamily Residential 28.90% As a percentage of acquisition and development costs, 76.98% was spent on existing or used residential and office properties, and 23.02% was spent on land acquired for development. As of December 31, 2010, one of these programs had sold the properties it had purchased, or approximately 5.5% of all Bluerock programs closed within the prior five year period. The original purchase price of the office properties sold was approximately $14.8 million, and the aggregate sales price was approximately $19.3 million. Bluerock directly or indirectly contributed the necessary equity to acquire the properties for these programs (ten programs in total with similar investment objectives, including the two multifamily residential properties acquired in 2008 which have not yet closed as of the date of this prospectus and the results of which are not included in the Prior Performance Tables, except for certain information contained in Table VI) and the remaining portion was typically borrowed on a non-recourse basis with the properties purchased serving as collateral for the borrowings.Investors in these programs were not entitled to approve property acquisition sales or refinancings. The equity ultimately contributed by the incoming investors for the five programs closed within five years of December 31, 2010 typically accounted for approximately 22% to 49% of the entity’s total capital. An affiliate of Bluerock serves (or, in the case of the completed programs, served) as either property manager or asset manager for each of its programs. In addition to these programs with similar investment objectives, a notes program sponsored by Bluerock offered notes to be issued by a limited liability company affiliated with Bluerock. The issuer borrowed funds from investors, who invested in the issuer’s notes. The issuer in turn contributed the note offering proceeds to a subsidiary for investment in real estate or real estate-related debt and investments. Investors in the notes program made loans to the issuer by investing in its notes, and did not acquire equity interests therein. As of December 31, 2010, Bluerock, through this notes program, had raised approximately $11.8 million from 179 investors. Including interest accrued through December 31, 2010, a total of approximately $10.9 million of those proceeds had been invested principally with other Bluerock affiliates. Adverse Business Developments Recent conditions in the general economy have adversely affected the financial and real estate markets, as well as certain of our private programs.The BR-North Park Towers program’s property, located in Southfield, Michigan, has been under continued pressure due to the weak Michigan economy and the deterioration of the domestic automobile manufacturing industry.In September 2009, the distributions to investors were reduced from a 6% to a 3.5% cash yield on their investment through an option, which expired December 2010, , and the property has recently become engaged in loan restructuring discussions with the first mortgage lender.The 1355 First Avenue program, as a result of the general lack of credit in the current depressed economic environment, has been unable to secure construction financing at the originally anticipated loan-to-cost ratio in order to commence construction, necessitating additional capital raising efforts and a suspension of investor distributions in August 2009. The Summit at Southpoint program reduced distributions in April 2009, a 7.25% to a 1% cash yield in order to rebuild reserves that were depleted to accommodate a new, large tenant in connection with a new lease with a longer than projected term.The Valley Townhomes DST program reduced distributions from a 6.0% to a 2.0% cash yield effective July 2010, in order to build reserves due to lower than projected revenues.The Town and Country DST program, while 100% leased, suspended distributions effective October 2010 in order to build necessary reserves for upcoming lease roll-overs and associated tenant improvement and leasing commission expenses as required by the lender.Adverse market conditions may cause the total return to those programs to be lower than previously anticipated. PRIOR PERFORMANCE TABLES The following Prior Performance Tables, or Tables, provide information relating to real estate investment programs sponsored by Bluerock, or Prior Real Estate Programs, through December 31, 2010. All of the Prior Real Estate Programs presented in the Tables or otherwise discussed in theprevioussection entitled “Prior Performance Summary” are private programs that have no public reporting requirements. Bluerock has not previously sponsored a public program. As of December 31, 2010, Bluerock served as sponsor of ten Prior Real Estate Programs, eight of which had been closed to outside investors as of such date and of which only one had been completed. Because the two remaining programs commenced in 2008, and have not closed nor sold any of their properties within the three most recent years, their information is not reflected in the Tables. Certain relevant information regarding these programs is presented in Table VI, which is included in Part II of our Registration Statement on Form S-11 (File No. 333-153135), as amended.An affiliate of Bluerock serves as either property manager or asset manager for each of these programs. In addition to these programs with similar investment objectives, a notes program sponsored by Bluerock offered notes to be issued by a limited liability company affiliated with Bluerock. The issuer borrowed funds from investors, who invested in the issuer’s notes. The issuer in turn contributed the offering proceeds to a subsidiary for investment in real estate or real estate-related debt and investments. Investors in the notes program made loans to the issuer by investing in its notes, and did not acquire equity interests therein. As of December 31, 2010, Bluerock through this notes program had raised approximately $11.8 million from 179 investors. Including interest accrued through December 31, 2010, a total of approximately $10.9 million of those proceeds had been invested principally with other Bluerock affiliates. Other than the notes program sponsored by Bluerock, certain of the investment objectives of the Bluerock-sponsored programs are similar to ours, including the acquisition and operation of commercial or multifamily properties; the provision of stable cash flow available for distribution to investors; preservation and protection of investor capital; and the realization of capital appreciation upon the ultimate sale or refinancing of the program properties. See “Investment Strategies, Objectives and Policies” in our Registration Statement on Form S-11 (File No. 333-153135), as amended.Bluerock considers the investment objectives of the notes program to be different than the other Prior Real Estate Programs.An investor in the notes program is making an investment in notes, which is a loan to the issuer, not an equity investment. The investment objective of the notes program is to provide fixed payments of interest to investors and return principal to investors, regardless of the underlying performance of the real estate assets. Because the notes program does not have similar investment objectives to Bluerock’s other Prior Real Estate Programs, the Tables do not include information on the notes program. Our advisor is responsible for the acquisition, origination, financing, operation, maintenance and disposition of our investments. Key members of the management of Bluerock indirectly own and control our advisor and will play a significant role in the promotion of this offering and the operation of our advisor. The financial results of the Prior Real Estate Programs thus may provide some indication of our advisor’s ability to perform its obligations. However, general economic conditions affecting the real estate industry and other factors contribute significantly to financial results. As an investor in our company, you will not own any interest in the Prior Real Estate Programs and should not assume that you will experience returns, if any, comparable to those experienced by investors in the Prior Real Estate Programs. The following tables are included herein: · Table I – Experience in Raising and Investing Funds; · Table II – Compensation to Sponsor; · Table III – Operating Results of Prior Programs; · Table IV – Results of Completed Programs; and · Tabe V – omitted because no sales or disposals of properties by Prior Real Estate Programs occurredin the three years ended December 31, 2010. The information in these tables should be read together with the summary information under “Prior Performance Summary” in our Registration Statement on Form S-11 (File No. 333-153135), as amended. TABLE I (UNAUDITED) EXPERIENCE IN RAISING AND INVESTING FUNDS This Table I sets forth a summary of experience ofBluerock Real Estate, L.L.C. in raising and investing funds in Prior Real Estate Programs the offerings of which have closed in the three years ended December 31, 2010.All of the Prior Real Estate Programs presented in this Table I have similar or identical investment objectives to Bluerock Enhanced Multifamily Trust, Inc.Information is provided with regard to the manner in which the proceeds of the offerings have been applied.Also set forth is information pertaining to the timing and length of these offerings and the time period over which the proceeds have been invested in the properties.All figures are as of December 31, 2010. BR-North Park Cummings Research Park 1355 First Valley Towers, DST Portfolio I Portfolio III Avenue Townhomes, DST Dollar amount offered Dollar amount raised 45.8% 100.0% 100.0% 100.0% 91.5% Less offering expenses: Selling commissions and discounts retained by affiliates 9.5% 9.0% 9.5% 9.5% 8.0% Organizational expenses 0.8% 2.3% 2.6% 2.0% 3.1% Reserves - Other - 0.0% - 0.0% - 0.0% - 0.0% - 0.0% Amount available for investment 89.7% 88.7% 87.9% 88.5% 88.9% Acquisition costs: Cash invested 33.9% 37.0% 32.1% 48.3% 36.4% Acquisition fees 3.7% 2.7% 2.7% 2.6% 3.1% Loan costs 3.0% 0.3% 0.3% 3.2% 1.4% Mortgage financing 59.4% 60.0% 64.8% 45.9% 59.1% Total acquisition cost 100% 100% 100% 100% 100% Percent leverage 59.4% 60.0% 64.8% 45.9% 59.1% Date offering began 12/9/05 5/13/08 3/10/08 8/14/07 7/17/08 Length of offering (in months) 29 3 Months to invest 90% of amount available for investment (measured from the beginning of the offering) 11 0 0 0 1 Property was acquired by sponsor prior to offering date.Sponsor has retained ownership for the portion of the offering which was not sold and does not intend to further syndicate this program. TABLE II (UNAUDITED) COMPENSATION TO SPONSOR This Table II sets forth the types of compensation received by Bluerock Real Estate, L.L.C., and its affiliates, including compensation paid out of offering proceeds and compensation paid in connection with ongoing operations, in connection with five programs the offerings of which have closed in the three years ended December 31, 2010All of the Prior Real Estate Programs presented in this Table II have similar or identical investment objectives to Bluerock Enhanced Multifamily Trust, Inc.All figures are as of December 31, 2010. BR North Park Cummings Research Park 1355 First Valley Towers, DST Portfolio I Portfolio III Avenue Townhomes, DST Total Date offering commenced 12/9/2005 5/13/2008 3/10/2008 8/14/2007 7/17/2008 Dollar amount raised $- Amount paid to sponsor from proceeds of offering: Underwriting fees $- $- $- $- $- $- Acquisition fees - - - real estate commissions - advisory fees - Reimbursed offering expenses Other - Total amount paid to sponsor Dollar amount of cash generated from operations before deducting payments to sponsor Amount paid to sponsor from operations: Property management fees - - - Partnership management fees - Construction management fees - - Reimbursements - Leasing commissions - Other - Dollar amount of property sales and refinancing before deducting payments to sponsor: - cash - notes - Amount paid to sponsor from property sales and refinancing: Real estate commissions - Incentive fees - Other - TABLE III (UNAUDITED) ANNUAL OPERATING RESULTS OF PRIOR REAL ESTATE PROGRAMS This Table III sets forth the annual operating results of Prior Real Estate Programs sponsored by Bluerock Real Estate, L.L.C.and its affiliates that have closed offerings during the five years ended December 31, 2010.All of the Prior Real Estate Programs presented in this Table IIIhave similar or identical investment objectives to Bluerock Enhanced Multifamily Trust, Inc.All figures are for the period commencing January 1 of the year acquired, except as otherwise noted. Woodlands I, L.L.C. (sponsor by Bluerock Real Estate, L.L.C.) 2006 (1) Gross revenue $ Gain on sale of properties Interest income Less: Operating expenses Interest expense Property and asset management fees - General and administrative Commissions - Depreciation and amortization Net income - GAAP basis $ Taxable income - from operations $ - from gain on sale Cash generated from operations Cash generated from sales Cash generated from financing/refinancing - Total cash generated from operations, sales - and refinancing Less: Cash distributed to investors - from operating cash flow - from sales and refinancing - from other - Cash generated (deficiency) after cash distributions Special items (not including sales and refinancing) Improvements to building - Other - Cash generated (deficiency) after cash distributions and special items $ Tax and Distribution Data Per $1,000 Invested Federal income tax results: Ordinary income (loss) - from operations $ - from recapture - Capital gain (loss) $ Cash distribution to investors Source (on GAAP basis) - from investment income - from return of capital Total distributions on GAAP basis $ Source (on cash basis) - from operations $ 14 - from refinancing - - from other - - from sales Total distributions on cash basis $ Amount (in percentage terms) remaining invested in program properties at the end of last year reported in table 0% (1) The property owned by Woodland I, LLC was purchased on April 14, 2003 and sold on May 15, 2006. BR North Park Towers, DST (Sponsored by Bluerock Real Estate, L.L.C.) Gross revenue $ Interest income - Less: Operating expenses - Interest expense Property and asset management fees - General and administrative Commissions - Depreciation and amortization Net income - GAAP basis $ ) $ ) $ ) $ ) $ ) Taxable income - from operations $ ) $ ) $ ) $ ) $ ) - from gain on sale - Cash generated from operations Cash generated from sales - Cash generated from financing/refinancing - Total cash generated from operations, sales - and refinancing Less: Cash distributed to investors - from operating cash flow - - from sales and refinancing - from other - Cash generated (deficiency) after cash distributions ) Special items (not including sales and refinancing) Improvements to building Other Cash generated (deficiency) after cash distributions and special items $ ) $ $ ) $ ) $ ) Tax and Distribution Data Per $1,000 Invested Federal income tax results: Ordinary income (loss) - from operations $
